Exhibit 99.1 Proto Labs Reports Record Revenue for the Third Quarter 201 4 Quarterly Revenue Increases 30% Year over Year to $54.6 Million Year-to-Date Revenue Increases 29% Year over Year to $153.5 Million MAPLE PLAIN, Minn.— October 23, 2014 Proto Labs, Inc. (NYSE: PRLB), a leading online and technology-enabled quick-turn manufacturer, today announced financial results for the third quarter ended September 30, 2014. Highlights include: ● Revenue for the third quarter of 2014 increased to a record $54.6 million, 30 percent above revenue of $42.0 million in the third quarter of 2013. ● Revenue for the third quarter of 2014 from additive services (3D printing) through the Fineline acquisition completed last April increased to $3.4 million, a 38% increase when compared to Fineline’s third quarter of 2013. ● The record quarterly revenue was achieved through a 19 percent increase in the number of product developers served combined with an increase of 3 percent in spending per product developer. ● Net income for the third quarter of 2014 increased to $10.4 million, or $0.40 per diluted share. Non-GAAP net income, excluding the after tax expense of stock compensation and amortization of intangibles, was $11.4 million, or $0.44 per diluted share. See “Non-GAAP Financial Measure” below. “We achieved strong revenue growth in the third quarter, especially in light of the weakness we experienced in our European markets. While our European business was flat compared to the previous year, our North American business excluding our Fineline operation grew 26 percent,” said Vicki Holt, President and Chief Executive Officer of Proto Labs. “We continue to add to our sales and marketing teams worldwide as we believe this will drive further revenue growth. In addition, best practices developed by our US marketing team are being incorporated throughout all our international operations to ensure consistent lead generation and customer awareness. We remain extremely optimistic about the outlook for Proto Labs and continue to make investments in the business to drive sustainable growth long term.” Additional highlights include: ● Gross margin was 60.6 percent of revenue during the third quarter of 2014 compared with 61.8 percent during the same quarter in 2013. ● During the third quarter of 2014, spending on research and development, including the Protoworks initiatives and integration activities related to Fineline, totaled $4.6 million, or 8.3 percent of revenue. This compares to $3.0 million, or 7.2 percent of revenue, during the third quarter of 2013. ● Operating margin was 28.3 percent of revenue during the third quarter of 2014 compared to 31.9 percent during the third quarter of 2013. ● As measured on a year-to-date basis, cash generated from operations totaled $40 million. Cash, cash equivalents and investments totaled $119 million as of September 30, 2014. “We remain on track with our integration of Fineline and continue to see the value of our additive offering combined with our legacy services of injection molding and CNC machining,” commented Ms. Holt. “The new services we have rolled out this year through our Protoworks initiatives, LSR molding and metal injection molding, have been well-received and remain on track to provide more meaningful revenue in 2015. In summary, I continue to be impressed with the high-level of accomplishments of all our teams and am confident our activities will continue to support our long-term target model.” Non-GAAP Financial Measure The company has included non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, in this press release to provide investors with additional information regarding the company’s financial results. The company has provided below a reconciliation of non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, to net income, the most directly comparable measure calculated and presented in accordance with GAAP. Non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, is used by the company’s management and board of directors to understand and evaluate operating performance and trends and provides a useful measure for period-to-period comparisons of the company’s business. Accordingly, the company believes that non-GAAP net income, adjusted for stock-based compensation expense and amortization expense, provides useful information to investors and others in understanding and evaluating operating results in the same manner as our management and board of directors. Conference Call The company has scheduled a conference call to discuss its third quarter financial results today, October 23, 2014 at 8:30 a.m. ET. To access the call in the U.S. please dial 877-709-8150. Outside the U.S. please dial 201-689-8354. No participant code is required. A simultaneous webcast of the call will also be available on the investor relations section of the company’s website at www.protolabs.com/investors. An audio replay will be available for 14 days following the call on the investor relations website of Proto Lab’s website. About Proto Labs, Inc. Proto Labs is a leading online and technology-enabled quick-turn manufacturer of custom parts for prototyping and short-run production. Proto Labs provides “Real Parts, Really Fast” to product developers worldwide. Proto Labs utilizes computer numerical control (CNC) machining, injection molding, and additive manufacturing (3D printing), to manufacture custom parts for our customers. For more information, visit protolabs.com. Forward-Looking Statements Statements contained in this press release regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Proto Labs to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in the “Risk Factors” section within reports filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on Proto Labs’ future results. The forward-looking statements included in this press release are made only as of the date hereof. Proto Labs cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Proto Labs expressly disclaims any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Contacts: Investor Relations: Jack Judd, 763-479-7408 jack.judd@protolabs.com Jenifer Kirtland, 408-656-9496 jkirtland@evcgroup.com Media Relations: Bill Dietrick, 763-479-7664 bill.dietrick@protolabs.com Proto Labs, Inc. Condensed Consolidated Balance Sheets (In thousands) September 30, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ 34,268 $ 43,039 Short-term marketable securities 24,212 36,339 Accounts receivable, net 25,460 18,320 Inventory 5,705 5,166 Other current assets 7,953 6,931 Total current assets 97,598 109,795 Property and equipment, net 87,962 56,101 Long-term marketable securities 60,449 64,023 Goodwill 28,916 - Other intangible assets, net 4,269 - Other long-term assets 232 256 Total assets $ 279,426 $ 230,175 Liabilities and shareholders' equity Current liabilities Accounts payable $ 7,973 $ 6,455 Accrued compensation 8,154 6,196 Accrued liabilities and other 3,804 808 Current portion of long-term debt obligations 164 204 Total current liabilities 20,095 13,663 Long-term deferred tax liabilities 4,112 3,682 Long-term debt obligations 42 159 Other long-term liabilities 854 1,028 Shareholders' equity 254,323 211,643 Total liabilities and shareholders' equity $ 279,426 $ 230,175 Proto Labs, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue Protomold $ 35,655 $ 29,534 $ 104,604 $ 84,338 Firstcut 15,549 12,474 43,407 34,732 Fineline 3,370 - 5,503 - Total revenue 54,574 42,008 153,514 119,070 Cost of revenue 21,492 16,053 58,725 44,983 Gross profit 33,082 25,955 94,789 74,087 Operating expenses Marketing and sales 7,351 5,409 21,029 16,222 Research and development 4,555 3,026 11,925 8,405 General and administrative 5,733 4,118 15,970 12,035 Total operating expenses 17,639 12,553 48,924 36,662 Income from operations 15,443 13,402 45,865 37,425 Other income (expense), net ) 31 ) 149 Income before income taxes 15,387 13,433 45,846 37,574 Provision for income taxes 5,003 4,561 14,404 11,804 Net income $ 10,384 $ 8,872 $ 31,442 $ 25,770 Net income per share: Basic $ 0.40 $ 0.35 $ 1.23 $ 1.03 Diluted $ 0.40 $ 0.34 $ 1.20 $ 1.00 Shares used to compute net income per share: Basic 25,757,593 25,384,940 25,651,156 25,121,941 Diluted 26,200,741 26,002,240 26,109,539 25,794,950 Proto Labs, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Operating activities Net income $ 31,442 $ 25,770 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,696 5,528 Stock-based compensation expense 3,561 2,595 Deferred taxes 487 ) Excess tax benefit from stock-based compensation ) ) Amortization of held-to-maturity securities 1,194 1,007 Loss on disposal of property and equipment - 111 Changes in operating assets and liabilities 7 8,148 Net cash provided by operating activities 40,004 34,900 Investing activities Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) - Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities 61,896 50,663 Net cash used in investing activities ) ) Financing activities Payments on debt ) ) Acquisition-related contingent consideration ) - Proceeds from exercises of stock options and other 3,962 4,635 Excess tax benefit from stock-based compensation 4,383 8,198 Net cash provided by financing activities 6,540 12,622 Effect of exchange rate changes on cash and cash equivalents ) 71 Net increase (decrease) in cash and cash equivalents ) 2,623 Cash and cash equivalents, beginning of period 43,039 36,759 Cash and cash equivalents, end of period $ 34,268 $ 39,382 Proto Labs, Inc. Reconciliation of GAAP to Non-GAAP Financial Measure (In thousands, except share and per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2014 September 30, 2014 Non-GAAP net income, adjusted for stock-based compensation and amortization expenses: GAAP net income $ 10,384 $ 31,442 Add back: Stock-based compensation expense Cost of revenue 103 282 Marketing and sales 250 685 Research and development 287 770 General and administrative 673 1,824 Total stock-based compensation expense 1,313 3,561 Income tax benefits on stock-based compensation expense ) ) Non-GAAP net income adjusted for stock-based compensation expense 11,280 33,875 Add back: Amortization expense General and administrative 186 311 Income tax benefits on amortization expense ) ) Non-GAAP net income adjusted for stock-based compensation and amortization expenses $ 11,401 $ 34,077 Non-GAAP net income per share: Basic $ 0.44 $ 1.33 Diluted $ 0.44 $ 1.31 Shares used to compute non-GAAP net income per share: Basic 25,757,593 25,651,156 Diluted 26,200,741 26,109,539 Proto Labs, Inc. Revenue by Geography - Based on Shipping Location (In thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, 2014 September 30, 2014 Revenues Domestic United States $ 40,822 $ 113,810 International Europe 9,333 27,523 Japan 1,878 5,210 United States 2,541 6,971 Total international 13,752 39,704 Total revenue $ 54,574 $ 153,514 Proto Labs, Inc. Customer Information (In thousands, except customer amounts) (Unaudited) Nine Months Ended September 30, Number of Customers Revenue ($) Number of Customers Revenue ($) New customers - Protomold and Firscut 2,564 $ 16,054 2,261 $ 14,636 Existing customers - Protomold and Firscut 6,154 131,957 5,315 104,434 Total 8,718 $ 148,011 7,576 $ 119,070 Note: the data above does not include customers who purchased Fineline products during the periods presented Proto Labs, Inc. Product Developer Information (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Unique product developers served - Protomold and Firscut 8,680 7,308 15,942 13,421 Note: the data above does not include product developers who purchased Fineline products during the periods presented
